Case 3:20-cv-01372-TAD-KLH Document 31 Filed 12/02/20 Page 1 of 2 PageID #: 189



                         UN ITED S TATES D IS TR IC T C OUR T
                    FOR THE WES TER N D IS TR IC T O F LO U IS IANA
                                M ONR OE D IV IS IO N

  AARON LARRY BOWMAN.                                    NO. 3:20-01372
                    Plaintiff
                 v.                                      JUDGE DOUGHTY
  OUACHITA PARISH SHERIFF’S OFFICE,
  ET AL                                                  MAG. JUDGE HAYES
                     Defendants



              MOTION TO DISMISS AND ALTERNATIVE MOTION TO STAY

         NOW COME the city of Monroe, Louisiana (“City”), and the Monroe Police Department,

 who move to dismiss Plaintiff’s claims under Federal Rule of Civil Procedure 12(b), or in the

 alternative, to stay these proceedings for the following reasons:

    I.        Rule 12(b) Motion to Dismiss

         1.      Plaintiff’s suit against the Monroe Police Department should be dismissed, because

 the Monroe Police Department lacks capacity to be sued under federal and state law.

         2.      Plaintiff’s claims are time-barred under federal and state law.

         3.      Plaintiff fails to state a claim against the City under 42 U.S.C. § 1983 for any

 alleged constitutional violation by the City itself.

         4.      Plaintiff fails to state a claim under state law against the City for its own negligence

 or under a theory of respondeat superior.

         5.      Plaintiff fails to state a claim for punitive damages against the City under federal or

 state law.

         6.      Plaintiff fails to state a claim for punitive damages against the City.
Case 3:20-cv-01372-TAD-KLH Document 31 Filed 12/02/20 Page 2 of 2 PageID #: 190




    II.        Alternative Motion to Stay

          7.      In the alternative, if the Court finds that some claims should proceed past the motion

 to dismiss, then the Court should stay the case pending the outcome of Plaintiff’s related state-

 court criminal proceedings.

          WHEREFORE, the premises considered, the city of Monroe, Louisiana, and the Monroe

 Police Department pray that after all due proceedings, judgment be rendered dismissing all of

 Plaintiff’s claims with prejudice, at his cost. In the alternative, the City and the MPD pray that

 these proceedings be stayed until the resolution of Plaintiff’s related state-court criminal

 proceedings.

                                                         City of Monroe
                                                         Legal Department – Civil Division
                                                         P.O. Box 123 (71210)
                                                         400 Lea Joyner Memorial Expressway
                                                         Monroe, Louisiana 71201
                                                         Tel: (318) 329-2240
                                                         Fax: (318) 329-3427
                                                         brandon.creekbaum@ci.monroe.la.us

                                                         BY: /s/ Brandon W. Creekbaum
                                                                 Brandon W. Creekbaum
                                                                 Louisiana Bar Roll No. 33791
                                                         Attorney for the City and MPD


                                    CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically with the

 Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of record

 by operation of the court’s electronic filing system.


                                                 BY:     /s/ Brandon W. Creekbaum
                                                                Brandon W. Creekbaum
